Citation Nr: 1740709	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  07-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Entitlement to an initial compensable rating for residuals of right foot stress fracture. 

2.  Entitlement to an initial compensable rating for residuals of left foot stress fracture. 

3.  Entitlement to a 10 percent rating for multiple noncompensable disabilities under the provisions of 38 C.F.R. §3.324. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  No hearing has been held in this case.

In February 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  Specifically, the remand instructed the RO to resend correspondence to the Veteran's new address, and, to schedule the Veteran for a VA examination.  In February 2016, the Veteran's representative informed VA that they too were unable to establish contact with the Veteran, and, to proceed with adjudicating the Veteran's appeal.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).





FINDINGS OF FACT

1.  The Veteran has failed to report for numerous VA examinations and has not contacted VA in ten years.  

2.  The Veteran's service-connected disabilities are not of such severity that they effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of right foot stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655, 4.71 (2016); Diagnostic Code 5284.

2.  The criteria for an initial compensable rating for residuals of left foot stress fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.655, 4.71 (2016); Diagnostic Code 5284.

3.  The criteria for a 10 percent rating for multiple noncompensable disabilities have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.324, 3.655 (2016).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Duties to Notify and Assist

Neither the Veteran, nor his representative, has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Procedural History

The Veteran was afforded his first VA examination in November 2006.  He reported constant pain in both of his feet, thought the right foot hurt worse than the left.  In addition, the Veteran reported weakness and swelling.  Upon examination, the examiner noted that there was no swelling, no deformity, or tenderness and normal movement of all five toes.  There was no weakness or tenderness and strength was 5/5 in both feet.  During repeat range of motion testing, the Veteran had no pain in the right foot pain over the dorsal aspect of the left foot. The examiner found there to be no loss of range of motion or loss of function of the either foot on account of pain, repeated use, fatigue, weakness or incoordination.

The Veteran was granted service connection and assigned a noncompensable rating for residuals of a stress fracture of the right and left foot in May 2006 under Diagnostic Code (DC) 5284.  The Veteran expressly contends that he is entitled to a higher rating due to constant pain and the inability to stand for more than 30 minutes at a time.

In January 2011, the Board remanded the Veteran's claims with instructions for the RO to schedule the Veteran for an adequate examination.  Despite the Veteran's multiple complaints during the November 2006 examination regarding his feet, which included constant pain, the inability to stand or walk for long periods, and the use of crutches prior to his examination, the examiner reported that the examination of the Veteran's feet was relatively normal and that there was no functional loss on use, including due to pain.

Pursuant to the Board's remand instructions, the RO scheduled the Veteran for a new examination on February 10, 2011.  Unfortunately, the Veteran failed to appear for his scheduled examination.  The Veteran was then scheduled for an additional examination on March 14, 2011.  The Veteran also failed to report to this examination.  Since the Veteran failed to report, his claim was rated based on the evidence of record in a May 2012 supplemental statement of the case wherein the Veteran's claim for an increased rating was denied.

The Board again remanded the issues on appeal in July 2013 in order to provide the Veteran with adequate notice of his examinations and for information regarding the adjudication of his claims.  A review of the record revealed correspondence being sent to the Veteran was returned as undeliverable, but, a record search provided multiple addresses associated with the Veteran that the RO had not yet attempted to contact.  

Pursuant to the Board's instructions, the RO sent additional notifications to the Veteran's updated address, and, scheduled him for an additional exam to be conducted in May 2015.  Again, the Veteran failed to report for his scheduled examination.  Accordingly, the Veteran's claims were again rated based on evidence of record and denied, as no additional evidence had been submitted to warrant a change to the Veterans disability rating.

The issues on appeal were again remanded by the Board in February 2016 because it did not appear from the record that the Veteran had received the various requests for further evidence and notification of his examinations.

In response, the RO again sent correspondence to the Veteran informing him of the additional evidence that would assist VA in adjudicating his claim, medical release forms, and scheduled the Veteran for an additional VA examination to be conducted in November 2016.  The Veteran failed to report for the examination and correspondence was returned as undeliverable.

To date, the Veteran has not been located and correspondence is still being returned as undeliverable.  However, the Court has held that in the normal course of events it was the burden of the veteran to keep VA apprised of his whereabouts, and that if he did not do so there was no burden on VA to turn up heaven and earth to find him before finding abandonment of a previously-adjudicated benefit.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court stated "it is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address before finding abandonment of a previously adjudicated benefit." Id.  Further, an appellant has an obligation to cooperate in the development of evidence pertaining to his claim; failure to do so could subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).

Numerous attempts have been made, dating back to 2011, to contact the Veteran and/or schedule him for an examination.  Therefore, the Board finds that VA has satisfied its duties to notify and assist under the VCAA and the Veteran's claims are ready for adjudication based on the evidence of record.  When a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim will be denied.   38 C.F.R. § 3.655 (b).  There has been no communication from the Veteran for approximately ten years (since he filed his appeal in 2007).  This case has been remanded numerous times with attempts to locate him at several different addresses.  Considering his complete lack of communication with VA and his failure to keep VA apprised of his address for the past 10 years, these claims for an increase must be denied.

Increased Rating, 38 C.F.R. § 3.324

Because the Veteran was awarded service connection but at zero percent, the RO also considered whether he could receive a rating under the provisions of 38 C.F.R. § 3.324.  A veteran with two or more separate, permanent, service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, shall be awarded a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  However, based on the Veteran's repeated failure to report for VA examinations, this claim must be denied.  There is simply no evidence to consider suggesting his disabilities would interfere with his employability, other than his allegations.  His allegations alone are not competent evidence of the medical severity of his conditions.

TDIU

The Veteran submitted a notice of disagreement in February 2007 wherein he expressed difficulty in finding employment and that he was unemployed.  For this reason, VA considered the implied issue of TDIU.  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran's disabilities are at zero percent, so he does not meet the schedular criteria.  more. 38 C.F.R. § 4.16 (a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16 (b).  

In this case, there is no evidence of record to show that the Veteran is precluded by reason of a service-connected disability from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  He never returned the formal TDIU form, so there is no information as to his employment since he left service.  More to that point, there has been no medical determination as to the Veteran's ability, or inability, to obtain and maintain substantially gainful employment.  Again, he failed to report to multiple examinations, so there is no evidence to consider.  Accordingly, the Board will deny the claim of entitlement to TDIU.


ORDER

Entitlement to an initial compensable rating for residuals of right and left foot stress fracture is denied.

Entitlement to a 10 percent rating for multiple noncompensable disabilities under the provisions of 38 C.F.R. §3.324 is denied.

Entitlement to total disability based on individual unemployability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


